Case 1:19-cv-00136-TH-KFG Document 11 Filed 02/24/21 Page 1 of 1 PageID #: 270



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

ANTHONY D. WILLIAMS                               §

VS.                                               §          CIVIL ACTION NO. 1:19cv136

J. FIORILLO                                       §

                                   MEMORANDUM OPINION

       Plaintiff Anthony D. Williams, proceeding pro se, filed this civil rights lawsuit.

                                      Procedural Background

       The court previously entered an order granting plaintiff an extension of time to pay an initial

partial filing fee. The extension of time has expired. However, plaintiff has not paid the initial

partial filing fee or otherwise contacted the court.

                                             Discussion

       Federal Rule of Civil Procedure 41(b) authorizes a district court to dismiss an action for

failure to prosecute or for failure to comply with any court order. Larson v. Scott, 157 F.3d 1030,

1031 (5th Cir. 1998). “This authority [under Rule 41(b)] flows from the court's inherent power to

control its docket and prevent undue delays in the disposition of pending cases.” Boudwin v.

Graystone Insurance Co., Ltd., 756 F.2d 399, 401 (5th Cir. 1985) (citing Link v. Wabash, R.R. Co.,
370 U.S. 626, 629 (1962)).

       By failing to comply with the court’s order, plaintiff has failed to diligently prosecute this

case. As a result, this case will dismissed for want of prosecution. A final judgment shall be

entered. If plaintiff wishes to have this case reopened, he may do so by paying the initial partial

filing fee or showing he is unable to do so within 30 days of the date set forth below.

       SIGNED this the 24 day of February, 2021.




                                       ____________________________
                                       Thad Heartfield
                                       United States District Judge
